DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-11 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A magnetic position sensor, for measuring an angular position of a magnetic source being a multi-pole magnet having at least four magnet poles,.., the plurality of sensor elements are partitioned in at least a first group and a second group, each element within each group being located at equidistant angular positions on the entire circle, wherein the sensor elements of the first group are interleaved with the sensor elements of the second group, the magnetic position sensor comprising a calculator configured for determining the angular position based on the measurement signals provided by the sensor elements of the first group and on the measurement signals provided by the sensor elements of the second group”, as required by claim 1.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 10/01/2020  and the searches attached disclose Zak (U.S. Publication 20090315541) discloses an angular position sensor and method that relies on a stationary circular array of Hall sensors and a rotatable circular array of magnets arranged about a common axis teaches an angular position sensor which may readily be adapted to, a wheel, for example, and used to control an antilock or antiskid braking system for such wheel has a target plate associated with it so as to rotate in unison, while a stationary sensor board is affixed to a non-rotating axle or other support element, a circular target plate and circular sensor board are centered about a common axis and are separated by a small air gap, one or more processors convert data generated by the sensor board to a useable output such as angular position, rate of rotation or wheel speed, the target plate has a total of eighteen magnet positions that are equidistantly distributed about its periphery in degree increments wherein sixteen of such positions are occupied by magnets that are arranged in an alternating North-South polarity sequence. Two magnet positions and remain unoccupied and are arranged 180 degrees relative to one another, the sensor board which supports a total of 72 Hall effect sensing elements that are equidistantly distributed about its periphery in five-degree increments. Each Hall sensor generates an analog signal in proportion of the magnetic field strength it is subjected to. The target board and sensor board are positioned such that an approximately one-half inch air gap is maintained there between, a simultaneous reading of all 72 Hall sensors is periodically taken and an algorithm is relied upon to convert this data to a relative rotational angle between the 

    PNG
    media_image1.png
    384
    553
    media_image1.png
    Greyscale

Schott (U.S. Patent 8487634) discloses sensor for the detection of the direction of a magnetic field teaching an angle sensor for the control of a brushless electric motor with three coils. The sensor comprises a semiconductor chip with six horizontal Hall-effect elements and one single magnetic field concentrator, the magnetic field concentrator is formed disc-shaped and the six Hall-effect elements are arranged distributed at equal distances along the edge of the magnetic field concentrator, the Hall-effect elements have a cross-shaped structure whose alignment is preferably parallel to crystal axis so that the influence of changing mechanical stresses on the Hall signal remains as low as possible, the magnetic field concentrator extends in a plane and has a flat shape therefore works as a concentrator for the components of the magnetic field which lie in the plane further a permanent magnet producing a magnetic field 

    PNG
    media_image2.png
    489
    460
    media_image2.png
    Greyscale


However, both Zak and Schott do not disclose the above allowable subject matters. 




Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/


/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858